UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KORIN RUTLEDGE,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 8308 (LTS) (SLC)

                                                          ORDER TO FILE MOTION FOR DEFAULT
SM STANTON, LLC and
                                                                      JUDGMENT
ROUND TWO NEW YORK CITY LLC,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The Clerk’s Certificate of Default having been issued on December 16, 2019, Plaintiff is

ORDERED to file a Motion for Default Judgment in accordance with Rule 55 of the Federal Rules

of Civil Procedure and S.D.N.Y. Local Rule 55 by no later than February 7, 2020.


Dated:             New York, New York
                   January 24, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
